DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s amendments and reply filed November 19, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 1-9 under 35 USC 103 as being obvious over US 2007/0142448 (“the ‘448 publication”), Applicant has traversed the rejection on several grounds, each of which has been considered but was not found to be persuasive to overcome the rejection.  Applicants first contend that Hanazawa only specifically confirms the H+/ATPase antagonistic activity of various compounds, and does not specifically disclose a tablet comprising Example 2, or the combination of Example 2 with a particular disintegrant.  To this end, it is noted that this point was addressed in the rejection and was the reason that the rejection was made under 35 USC 103 rather than 35 USC 102, as the reference containing such an example would be an anticipatory teaching.  Rather, the reference is relied upon for the entirety of what it would have taught or suggested to a person of ordinary skill in the art, given the totality of the disclosure therein.  
Applicant goes on to argue that the technical problems addressed by the claimed invention are improvements in weak storage stability and dissolution stability, and the prior art does not disclose that the use of a particular disintegrant will improve the storage stability.  To this end, MPEP 2144 states that "The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.” It is not necessary that the prior art suggest the modification to achieve the same advantage or result discovered by Applicant.  By definition, a disintegrant is a substance that will help the active ingredient to dissolve.  It naturally flows from this definition, and is well-understood in the art, that different disintegrants will do this to varying extents with different active ingredients.  The fact that that the art lists typical disintegrants which can be used in a formulation for oral administration provides sufficient motivation to select any of them and optimize the formulation based on the particular active selected for formulation.
Notably, there is no teach- away aspect in the present art applied. Attention is directed to MPEP 2141.02 (VI) which deals with references that  may “teach away” but also states that alternative embodiments should not be confused with “teaching away” citing a recent decision, In re Fulton (73 USPQ2d 1141). Note the following passage in Fulton at 1146: “The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed in the ′198 application. Indeed, in the case cited by appellants, In re Gurley, we held that the invention claimed in the patent application was unpatentable based primarily on a prior art reference that disclosed two alternatives, one of which was the claimed alternative. Accordingly, mere disclosure of alternative designs does not teach away”.  
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
In the present instance, the art clearly suggests both the compound of the instant claims, and formulation in a table with a disintegrant such as croscarmellose.  With respect to Applicant’s arguments regarding the unexpected results, it is noted that different or improved results do not necessarily amount to the level of being unexpected, especially when it would not be expected for every named disintegrant to have identical properties with every possible active ingredients.  Some formulations will naturally perform better than others, and picking and choosing from the finite list in the prior art amounts to routine optimization of the disclosed oral formulation.
With regard to the purported unexpected results, in accordance with the provisions of MPEP 2145, evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) (“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness.  In the instant case, as mentioned above, the disclosure in the prior art which would have suggested the instantly claimed formulation to the skilled artisan is very strong since the prior art contains explicit suggestions of both the active ingredient in a finite list, and the disintegrant to be used in a finite list.  Accordingly, the data provided in the specification, and reiterated in the arguments, is not persuasive to overcome the rejection and the rejection under 35 USC 103 is maintained herein.

Scope of the Elected Invention
Applicant’s species election reads on claims 1-9. Examination of the elected invention was conducted in accordance with the MPEP 803.02:
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection IV.B, below, for additional guidance. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). 
The elected species is not allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended to include other species. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment remains withdrawn from further consideration.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 2007/0142448 (“the ‘448 publicatiom”).
The instant claims are drawn to an oral formulation comprising the compound (S)-4((5,7-difluorochroman-4-yl)oxy)-N,N-2-trimethyl-1H-benzo[d]imidazole-6-carboxamide and the elected disintegrant of croscarmellose sodium.  The claim also recites the disintegrants sodium starch glycolate and low-substituted hydroxypropylcellulose.  Dependent claims place limitations of the amount of the claimed disintegrant as well as on additional ingredients present in the formulation.  Notably, for the claimed methods, the only active step is combining the claimed compound with the claimed disintegrant, such that any teaching or suggestion of such formulation is also interpreted as being a teaching or suggestion of the methods.
Determining the scope and contents of the prior art

The ‘448 publication teaches the compound (S)-4((5,7-difluorochroman-4-yl)oxy)-N,N-2-trimethyl-1H-benzo[d]imidazole-6-carboxamide as Example 2 (paragraph [0400]): 
    PNG
    media_image2.png
    235
    194
    media_image2.png
    Greyscale
.  The art further discloses that the compounds therein may be administered orally (paragraph [0251]-[0270]) and notes that for tablet dosage forms, a disintegrant is generally used in the formulation, with croscarmellose sodium, sodium starch glycolate and lower alkyl-substituted hydroxypropylcellulose specifically disclosed as 3 of only 11 possible disintegrants.  With regard to claim 2, the art explicitly teaches that the amount of the disintegrant is from 1 to 25 wt%, preferably 5 to 20 wtf%, where the entire preferred range anticipates that of instant claim 2.  With respect to instant claims 4-7, the prior art additionally teaches additional ingredients for oral formulations such as tablets and capsules, which are binders, fillers or lubricants.  “Binders are generally used to impart cohesive qualities to a tablet formulation. Suitable binders include microcrystalline cellulose, gelatin, sugars, polyethylene glycol, natural and synthetic gums, polyvinylpyrrolidone, pregelatinized starch, hydroxypropyl cellulose and hydroxypropyl methylcellulose. Tablets may also contain diluents [which reads on the claimed filler], such as lactose (monohydrate, spray-dried monohydrate, anhydrous and the like), mannitol, xylitol, dextrose, sucrose, sorbitol, microcrystalline cellulose, starch and dibasic calcium phosphate dehydrate (see paragraph [0257]).  Further, “tablets also generally contain lubricants such as magnesium stearate, calcium stearate, zinc stearate, sodium stearyl fumarate, and mixtures of magnesium stearate with sodium lauryl sulphate” (see paragraph [0259]).
Ascertaining the differences between the prior art and the claims at issue

The difference between the instant invention and the prior art is that the prior art does not teach a specific example where a formulation contains both the claimed compound and a disintegrant as claimed.
Resolving the level of ordinary skill in the pertinent art

It would have been prima facie obvious for the skilled artisan to select from the compounds described as being particularly preferable for the purpose describe in the prior art, as well as using those preferable exemplified compounds to treat include in the formulations described therein.  The prior art provides a finite list of predictable solutions, where there would have been a reasonable expectation of success in using the compounds of the prior art for the utility disclosed therein.  
To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Accordingly, it would not have been considered inventive for the skilled artisan to follow the explicit suggestion of the prior art to formulate exemplary compounds with disintegrants, binders, fillers, and/or lubricants as described when such are taught as being commonly used components for oral formulations of the anticipatory compounds, and combining the ingredients by carrying out the only required active step for claims 8-9, where the ingredients are used for their well-known purposes described in the prior art would have necessarily had the effect recited in the claimed methods.  The skilled artisan would have reasonably expected success in preparing these oral formulations since the primary reference teaches that such parasites are within the scope of the contemplated invention.
As such, the optimizations made in the instant claims are obvious in view of the prior art teachings.  In the absence of showing unobvious results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art that to conduct the methods of the instant claims with a reasonable expectation of success in doing so.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699